Title: To Thomas Jefferson from Lister Asquith, 16 January 1786
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 16 Jan. 1786. Has written four letters to TJ and, receiving no reply, fears they have been intercepted. Has been in prison five months; he and his companions are suffering from the cold weather, “often very wet by the rain and snow coming through the roof,” and distracted by fears for the welfare of their families; implores TJ to rescue them and hopes “the Justice of this Country will not suffer us to perish by such a set of inhuman men and be ruined by the delays and false accusations compacted by them without any proof”; hopes TJ will write by return of the post.
